On Rehearing.
In a petition for rehearing the copy of a recent decision of the Supreme Court of Arizona in Consolidated Arizona Smelting Co. v. John Edich, 195 Pac. -, not yet [officially] reported, is submitted, with the statement that the doctrine enunciated by that court in Arizona Eastern Railroad Co. v. Matthews, 20 Ariz. 282, 180 Pac. 159, referred to in our opinion as an authority, has been overruled by the later case. Upon an examination of the opinion in that case, it appears that the holding in the Matthews Case that there can be no recovery “under the Employers’ Liability Act for an injury resulting from an accident not due to risk or hazard inherent in the occupation” has been modified ; the court holding in the later case that—
“An employs engaged in work in one of the hazardous occupations enumerated in the statute may recover for any accident occurring in the ordinary course of events during his work, the only other essentials being that the accident must be due to a condition or conditions of his employment, and not brought about by his sola negligence or fault.”
In our former opinion, we referred to the opinion in the Matthews Case mainly with reference to that feature, of the case wherein it appeared that plaintiff, a bill clerk employed in defendant’s freight of*751fice had fallen into a scale pit that was being constructed by the defendant along the route usually traveled by himself and others having business in and about defendant’s freight depot. The court held that, before an employe may recover for injury under the act, it must have occurred while he was at work in his occupation, and it must have been occasioned by a risk or danger “inherent in the occupation.” In the later decision the court holds that the clause “inherent in the occupation” is misleading in the relation in which it was used in the prior case. The court says:
“The condition or conditions tiiat caused the accident resulting in injury or deatli may be inherent in the occupation, or they may arise from tlm manner in which the business is carried on. The conditions of the occupation in which the employd does his work involve not only the place he works, but the tools with which he works, the one as much as the other.’’
The plaintiff in this last case had been injured while breaking rock with a hammer. While at work the head of the hammer flew off the handle and struck his right foot, breaking the toe. The approximate cause of the accident was -the negligence of the defendant in furnish • :ng plaintiff with a defective hammer to do his work. It will’be observed that the plaintiff was at work in the mine at the time of the accident, and was using a tool furnished by the defendant. The distinction between that case and the present case is that the deceased in the present case was not at work, either in or about the mine, at the time of the accident, and, was not using any tool or implement furnished by the defendant. The modification of the opinion of the Supreme Court of Arizona in the Matthews Case does not, therefore, affect the question involved in this case.
Rehearing denied.